Case 1:19-cv-OO777-T.]K Document 1 Filed 03/20/19 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

JUDICIAL WATCH, INC.,

425 Third Street SW, Suite 800

Washington, DC 20024,

Civil Action No.
Plaintiff,

v.

U.S. DEPARTMENT OF STATE,

The Executive Offlce

Oftice of the Legal Adviser, Suite 5.600
600 19th street, N.W.

Washington, DC 20522,

Defendant.

`/\/\/\/\/\/\/\_/V\/V\/\_/\/\_/

 

COMPLAINT

Plaintiff J udicial Watch, Inc. brings this action against Defendant U.S. Department of
State to compel compliance With the Freedom of Information Act, 5 U.S.C. § 552 (“FOIA”). As
grounds therefor, Plaintiff alleges as follows:

JURISDICTION AND VENUE

l. The Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)
and 28 U.S.C. § l33l.

2. Venue is proper in this district pursuant to 28 U.S.C. § l39l(e).

PARTIES

3. Plaintiff Judicial Watch, Inc. is a not-for-proflt, educational organization
incorporated under the laws of the District of Columbia and headquartered at 425 Third Street
SW, Suite 800, Washington, DC 20024. Plaintiff seeks to promote transparency, integrity, and
accountability in government and fidelity to the rule of laW. As part of its mission, Plaintiff

regularly requests records from federal agencies pursuant to FOIA. Plaintiff analyzes the

Case 1:19-cv-OO777-T.]K Document 1 Filed 03/20/19 Page 2 of 4

agencies’ responses and disseminates both its findings and the requested records to the American
public to inform them about “what their government is up to.”

4. Defendant U.S. Department of State is an agency of the United States
Government headquartered at 2201 C Street, N.W., Washington, DC 20520. Defendant has
possession, custody, and control of records to which Plaintiff seeks access.

STATEMENT OF FACTS

5. On May 7, 2018, Plaintiff submitted a FOIA request to Defendant seeking access
to the following records:

All records of communications, including but not limited to emails
(Whether on .gov or non .gov email accounts), text message or instant
chat, between former Secretary of State John Kerry and officials of
the State Department regarding the Joint Comprehensive Plan of
Action (also known as the JCPOA or “Iran nuclear deal”) and/or
meetings between Kerry and Iranian officials to discuss the JCPOA.

6. The time frame for the request was identified as May 7, 2017 through the present.

7. By a letter dated June 28, 2018, Defendant acknowledged receipt of Plaintiff’ s
request on May 16, 2018 and advised Plaintiff that the request had been assigned the tracking
number F-2018-03800.

8. Pursuant to 5 U.S.C. § 552(a)(6)(A)(i), the Defendant was required to determine
whether to comply with Plaintiff’ s request within (20) working days after its receipt and to notify
Plaintiff immediately of its determination, the records thereof, and the right to appeal any
adverse determination. Defendant’s determination was due on or about June 14, 2018.

9. As of the date of this Cornplaint, Defendant has failed to: (i) produce the

requested records or demonstrate that the requested records are lawfully exempt from

production; (ii) notify Plaintiff of the scope of any responsive records Defendant intends to

Case 1:19-cv-OO777-T.]K Document 1 Filed 03/20/19 Page 3 of 4

produce or withhold and the reasons for any withholdings; or (iii) inform Plaintiff that it may
appeal any adequately specific, adverse determination

M
Violation of FOIA, 5 U.S.C. § 552

10. Plaintiff realleges paragraphs l through ll as if fully stated herein.

ll. Plaintiff is being irreparably harmed by reason of Defendant’s violation of FOIA,
and Plaintiff will continue to be irreparably harmed unless Defendant is compelled to comply
with FOIA.

12. To trigger FOIA’s administrative exhaustion requirement, Defendant was
required to determine whether to comply with Plaintiff’ s request within twenty (20) working
days of receiving the request, or on or about June 14, 2018. At a minimum, Defendant was
required to: (i) gather and review the requested documents; (ii) determine and communicate to
Plaintiff the scope of any responsive records Defendant intended to produce or withhold and the
reasons for any withholdings; and (iii) inform Plaintiff that it may appeal any adequately
specific, adverse determination See, e.g., Citz`zensfor Responsibz`lity and Ethics in Washington
v. Fea'eral Election Commission, 711 F.3d 180, 188-89 (D.C. Cir. 2013).

13. Because Defendant failed to determine whether to comply with Plaintiff’ s request
within the time period required by FOIA, Plaintiff is deemed to have exhausted its administrative
appeal remedies. 5 U.S.C. § 552(a)(6)(C)(i).

WHEREFORE, Plaintiff respectfully requests that the Court: (1) order Defendant to
conduct searches for any and all records responsive to Plaintiff’ s FOIA request and demonstrate
that it employed search methods reasonably likely to lead to the discovery of records responsive
to Plaintiff’ s FOIA request; (2) order Defendant to produce, by a date certain, any and all non-

exempt records responsive to Plaintiff’ s FOIA request and a Vaughn index of any responsive

_3_

Case 1:19-cv-OO777-T.]K Document 1 Filed 03/20/19 Page 4 of 4

records withheld under claim of exemption; (3) enjoin Defendant from continuing to withhold
any and all non-exempt records responsive to Plaintiff’ s FOIA request; (4) grant Plaintiff an
award of attorneys’ fees and other litigation costs reasonably incurred in this action pursuant to 5
U.S.C. § 552(a)(4)(E); and (5) grant Plaintiff such other relief as the Court deems just and
proper.
Dated: March 20, 2019 Respectfully submitted,

JUDICIAL WATCH, INC.

/s/ James F. Pelerson

J ames F. Peterson

D.C. Bar No. 450171

425 Third Street S.W., Suite 800
Washington, DC 20024

(202) 646-5172
ipeter'sont`r`diudicialwatch.org

 

Attorneys for Plaintijjf

